 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs a result of the intraunion split revealed by the record in this case,the IUE and the UE challenge, with some show of right, each other'sclaim to representative status.In these circumstances, as in othercases arising out of the expulsion of the UE from the CIO, it is clearthat the normal bargaining relationship between the Employer andthe original contracting union has become a matter of confusion. Therelationship between them can no longer be said to promote stabilityin labor relations.To treat the contract as a bar to a present deter-mination of representatives would seriously impede, rather thanencourage,the practice of collective bargaining that the Act wasdesigned to foster and protect.We therefore believe that the con-flicting claims to representation of the two labor organizations in-volved can best be resolved by an election.We find, therefore, that the existing contract is not a bar to a presentdetermination of representatives.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer at the RCA plants atCamden and Gloucester, New Jersey, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act :All hourly paid employees, excluding executives, administrators,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]s Radionie Products Division,Radionic Controls, Inc.,91 NLRB 595;Air ReductionSales Company of Air Reduction Company,Inc.,89 NLRB 1486;White SewingMachineCompany,89 NLRB 1284;Airtemp Division,Chrysler Corporation,89 NLRB 448.DAVIS MOTORS,INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE No. 86.Case No. 30-CA-102.February13, 1951Decisionand OrderOn December 28, 1950, Trial Examiner James B. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Re-93 NLRB No. 30. DAVIS MOTORS, INC.207spondentfiled exceptions to the Intermediate Report and a support-ing brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings and conclusions of the TrialExaminer.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent, Davis Motors, Inc., its officers,agents, successors, and assigns, shall :(a)Cease and desist from :(1)Refusing to bargain collectively with the International Asso-elatioli of Machinists, District Lodge No. 86, as the exclusive bargain-ing representativeof allmechanics, mechanic helpers, apprentices,body mechanics, metal men, painters, trimmers, full-time polishersand lubricators, excluding office employees, sales employees, parts,employees, washers, porters, and supervisors.(2) In any other manner interfering with the efforts of the above-mentioned Union to bargain collectively with the Respondent.(b)Take the following affirmative action, which the Board finds.will effectuate the policies of the Act :(1)Upon request, bargain collectively with International Asso-ciation ofMachinists, District Lodge No. 86, as exclusive represent-ative of allthe employees in the aforesaid unit, with respect to griev-ances,labor disputes, rates of pay, wages, hours, and other terms and..conditions of employment, and if an understanding is reached, em-body such understanding in a signed agreement.(2)Post at its Denver, Colorado, place of business copies of thenotice attached to the Intermediate Report and marked AppendixA thereof.2Copies of said notice, to be furnished by the RegionalDirector for the Seventeenth Region, shall, after having been dulysigned by the Respondent's representative, be posted by the Respond-'Pursuant to the provisions of Section 3 (b) of theAct, theBoard has delegated itspowers in connection with this case to a three-member panel [Members Houston,Reynolds,and Styles].2This notice, however,shall be,and it hereby is, amended by striking from line 3thereof the words"The recommendations of a Trial Examiner"and substituting in lieuthereof the words "A Decision and Order." In the event that this Order is enforced by adecree of a United States Court of Appeals, there shall be inserted before the words "ADecision and Order" the words "A decree of the United States Court of Appeals Enforcing. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDent immediately upon receipt thereof and be maintained by it for aperiod of at least sixty (60) consecutive days thereafter, in conspicu-ous places, including all places where notices to its employees are cus-tomarily posted.Reasonable steps shall be taken by the Employerto insure that said notices are not altered, defaced, or covered by anyother material.(3)Notify the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Employer has taken to comply herewith.Intermediate ReportMr.William J. Scott,of Kansas City, Mo., for the General Counsel.Mr. Emory L. O'Connell,of Denver, Colo., for the Respondent.Mr. Ernest Al. Gibson,of Kansas City, Mo., andMr. W. B. Jordan,of Denver,Colo., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on August 30, 1950, by International Association ofMachinists, District Lodge No. 86, hereinafter referred to as the Union, againstDavis Motors, Inc., hereinafter referred to as the Respondent, the GeneralCounsel of the National Labor Relations Board, herein respectively called theGeneral Counsel and the Board, by the Regional Director for the SeventeenthRegion, issued his complaint, dated November 16, 1950, alleging that the Re-spondent had engaged in, and was engaging in, unfair labor practices withinthe meaning of Section 8 (a) (1) and (5) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act, affecting commerce, withinthe meaning of Section 2 (6) and (7) of the Act. Copies of the charge, thecomplaint, and notice of hearing were duly served on the Respondent and on theUnion.With respect to the unfair labor practices, the complaint alleges in substancethat since about August 8, 1950, the Employer has refused to bargain collectivelywith the Union as the representative of its employees in an appropriate unit.The answer of the Respondent, dated November 24, 1940, and filed on Novem-ber 27, 1950, admits the appropriateness of the unit, the Union's majority, andthe refusal to bargain, but denies that it is engaged in commerce within themeaning of the Act.Pursuant to notice, a hearing was held in Denver, Colorado, on December 5,1950, before me, the duly designated Trial Examiner. The General Counsel andthe Respondent were represented by counsel, and the Union was represented byrepresentatives.All were afforded opportunity to examine and cross-examinewitnesses and to introduce evidence pertinent to the issues.With the answer,the Respondent had filed with the Regional Director a motion to dismiss thecomplaint on the grounds (1) that the complaint does not state facts entitlingthe complainant to any relief under the Act, (2) that the Respondent is not anemployer as defined in the Act, (3) that the Respondent is not an employerengaged in commerce within the meaning of the Act, (4) that the Respondent isnot an employer engaged in a business affecting commerce within the termsand provisions of the Act, (5) that the Respondent is not engaged in commerceand is not by any act complained of burdening or obstructing commerce, and(6) that the Respondent is not by any act complained of leading or tending to DAVIS MOTORS, INC.209lead to a labor dispute burdening or obstructing commerce or the free flow ofcommerce. As this motion was apparently not ruled on by the Regional Director,I treated it as referred to the Trial Examiner for ruling, and, after havingheard evidence on the jurisdictional facts, I denied the motion.At the conclusion of all the evidence, counsel for the General Counsel movedfor judgment on the pleadings and on the admitted facts.Ruling was reservedthereon to give the Respondent, at its request, time to file a brief and proposedfindings offact and conclusions of law.At the close of the hearing, the Respondent repeated its motionto dismiss.The motion was denied, with a statement that if the Respondent's brief con-vinced me that the motion should have been granted, I would reverse my ruling.Within the time fixed, the Respondent filed proposed findings of fact andconclusions of law, but no briefs were receivedThe Respondent's request forfindings offact contains a few statements concerning which the record war-rants neither an affirmative nor a negative finding.The entire request insuch instance has been deniedSome of the findings requested are for imma-terial facts and are denied for that reason.Where there is conflicting evidencebetween the transcript of the representation hearing and the complaint case,I have given mote weight to the evidence taken in this hearingThe proposalsfor findings of fact are accepted as to paragraphs 2, 5, 6, 7, 9. The rest arerejected.Of the Respondent's proposed conclusions of law, 5 and 6 are accepted.The remainderare rejected.Upon the entire record in the case, and from my observation of the witness,I make the following :I.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Colorado corporation, having its principal office andplace of businessinDenver, ColoradoAt Denver, Colorado, the Respondentis engaged in the retail sale of new and used automobiles and the servicing andstoring of such vehiclesAs an automobile dealer, it holds a franchise for thesaleand distribution of automobiles from the Ford Motor Company.In the conduct of the Respondent's business,during the calendar year 1949,it sold 451 new cars and trucks of the value of $929,25136. These cars andtrucks,purchased at a cost of $745,633, were shipped to the Respondent fromMissouri,Michigan, and occasionally from Illinois.During the same period, theRespondent purchased used cars and trucks, all at Denver, Colorado, whichwere resold at Denver, Colorado, with a gross dollar value of $231,963 23. Itpurchased, during this period, parts, accessories, and tires at a cost of $101,243from the Ford Motor Company's parts depot in Denver, Colorado, which hadacquiredthem from points outside the State of Colorado. Such parts wereresold by the Respondent in Denver, Colorado (with the exception of approxi-mately 2 percent thereof, which were sold outside the State of Colorado) forthe sum of $167.232 76During the year 1949, the Respondent in Denver, Colo-rado, performed services and labor on automobiles and trucks for which itreceived the sum of $90,484 10On these facts I find, in accordance with estab-lished Board rules and decisions, that the Respondentis engagedin commercewithin the meaning of Section 2 (6) and (7) of the Act'1Baxter Brothers,91 NLRB 1480, NL R B v Townsend,185 F 2d 378 (C A 9) ;Rutledge Paper Products,Inc,91 NLRB 625943732-51-15 210DECISIONSOF NATIONAL LABORRELATIONS BOARDII.THE ORGANIZATION INVOLVEDInternational Association of Machinists,District Lodge No. 86,is a labororganization admitting to membership employees of the Respondent.III. TIIE UNFAIR LABOR PRACTICESA. The appropriate unit and the Union's majority thereinFollowing a petition for certification and a Board conducted hearing in DavisMotors, Inc., 30-RC-301, the Board, on June 26, 1950, ordered an election to beconducted in a unit consisting of all mechanics, mechanic helpers, apprentices,body mechanics,metal men, painters,trimmers, full-time polishers and lubri-cators, excluding office employees, sales employees, parts employees, washers,porters, and supervisors, which unit the Board found to be appropriate andwhich I likewise find to be appropriate. Pursuant to said order of the Board,an election was held on July 14, 1950, in which a majority of the employees castballots in favor of the UnionOn July 24, 1950, the Board certified the Unionas the majority representative of all the employees in the appropriate unit. Ifind that on July 24, 1950, and at all times material thereafter, the Union wasthe majority representative of all the employees in the appropriate unit.B. The refusal to bargainOn August 8, 1950, the Union wrote to the Respondent requestinga meetingfor the purpose of collective bargainingThe Respondent's attorney replied onAugust 17,1950, declining the request on the ground that the Respondent wishedto test the Board's decision on jurisdiction in a court.On the foregoing facts, I find that on August 17, 1950, and at all times there-after, the Respondent refused to bargain with the Union in violation of Section8 (a) (I) and (5) of the ActIV.TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputesburdening andobstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondentengaged inunfair labor practicesviolativeof Section 8 (a) (1) and (5) of the Act, the undersignedwill recommend thatit cease and desist therefromand take certain affirmative action necessary toeffectuate the policies of the Act.Having found that the Respondent refused to bargain collectively with theUnion as the exclusive representative of its employeesin the appropriate unit,the undersigned will recommend that the Respondent, uponrequest, bargaincollectivelywith the Union as such representative,and if an understanding isreached, embody such understanding in a signedagreement.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following AUGUSTA BEDDING COMPANY211CONCLUSIONS OF LAW1.The Respondent, Davis Motors,Inc., is engaged in trade, traffic,and com-merce within the meaning of Section 2 (6) and (7) of the Act.2. International Association of Machinists, District Lodge No. 86, is a labororganization within the meaning of Section 2 (5) of the Act.3All mechanics, mechanic helpers, apprentices, body mechanics, metal men,painters, trimmers, full-time polishers and lubricators, excluding office employees,sales employees,parts employees, washers, porters,and supervisors,is a unitappropriate for collective bargaining within the meaning of Section 9 (b) ofthe Act.4.The Union was on July 24, 1950. and at all times since has been, the exclusivebargaining representative of the employees in the unit set forth in paragraph3 above.5By refusing to bargain collectively with the Union on August 8, 1950, theEmployer has engaged in. and is engaging in, unfair labor practices within themeaning of Section 8 (a) (5) and (8) (a) (1) of the Act.6.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act[RecommendedOrdei omittedfrom publication in this volume.]AUGUSTA BEDDING COMPANYandWILLIAM G.DENNEY.Case No.10-CA-,876.February 13, 1951Decision and OrderOn October 30, 1950, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) of the Act and recom-mending that it cease and desist therefrom, and take certain affirmativeaction, as set forth in the copy of Intermediate Report attached hereto,and finding that the Respondent had not engaged in unfair laborpractices in violation of Section 8 (a) (3) and 8 (a) (4) as allegedin the complaint.The Section 8 (a) (4) allegations of the complaintwere dismissed by the Trial Examiner upon the Respondent's motionat the conclusion of the hearing. In the Intermediate Report theTrial Examiner recommended dismissal of the 8 (a) (3) allegations.Subsequent to advice by the Respondent to the Board of the Respond-ent's intention to comply with the recommended order contained inthe Intermediate Report, the General Counsel filed exceptions to theIntermediate Report together with a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeiPursuantto the provisions of Section3 (b) of the Act, the National Labor RelationsBoard hasdelegatedits powers in connectionwith thisproceedingto a three-member panel(ChairmanHerzog andMembersReynolds and Murdock]93 NLRB No. 33.